DETAILED ACTION
	The current Office Action is in response to the papers submitted 03/03/2022.  Claims 1 – 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair.
Regarding claim 1, Sinclair teaches a memory [2, Fig 1; 15, Fig 2]; and
a processor [8, Fig 1; 27, Fig 2] coupled to the memory [2, Fig 1; 15, Fig 2] and configured to:
receive an instruction to write data [Figs 13 – 15; Paragraphs 0064 – 0065 and 0078 – 0080];
execute processing to write the data to storage space [Figs 7 – 8A, 10A, and 11A; Paragraphs 0059 – 0060, 0063, 0068 – 0069, 0071, and 0073; The controller writes the files to memory in pages of blocks such as X, X+1, X+2, X+3, Y, Z+1, Z+2, and the invalid data] of a storage device [2, Fig 1; 15, Fig 2]; 
acquire first usage indicating usage of data [Figs 13 – 15; Paragraphs 0078 – 0080; The first usage of data is the valid in-use data] obtained by excluding data that is not referenced [Figs 13 – 15; Paragraphs 0078 – 0080; The valid in-use data excludes the obsolete data from all the data on the storage device] from all data stored [Figs 13 – 15; Paragraphs 0078 – 0080; All the data stored includes the valid and obsolete data] in the storage space according to the write processing when the write processing has been executed [Figs 8A – 8B;  11A – 11B, and 13 - 15; Paragraphs 0068 – 0069, 0073, 0078 - 0080; The amount of valid in-use data is obtained to perform garbage collection when writing operations are executed]; and
[Figs 8A – 11B; The garbage collection and data compaction operations free up space in memory], based on the first usage [11, Fig 2; Figs 8A – 8B, 11A – 11B, and 13 – 15; Paragraphs 0068 – 0069, 0073, and 0078 – 0080; The amount of valid in-use data obtained after data is written to perform garbage collection or data compaction] and second usage indicating usage of the all data stored in the storage space [Figs 13 – 14; Paragraphs 0078 – 0080; The overall usage of memory by valid and invalid data]; and 
execute the space freeing-up process with the determined setting [Figs 8A – 11B and 13 – 15; Paragraphs 0078 – 0080; The garbage collection and data compaction operations free up space in memory based on which blocks to erase that will result in the most free space being reclaimed], the processor [8, Fig 1; 27, Fig 2] determines the setting of the space freeing-up process, based on processing load [Figs 13 – 14; Paragraphs 0078 – 0080; The processing load is the amount of used Erased space in memory.  The processing load can also be considered the ability to perform a writing operation] of the storage device [2, Fig 1; 15, Fig 2] in addition to the first usage and the second usage [Figs 8A – 11B; Paragraphs 0068 – 0076 and 0078 – 0080; The garbage collection and data compaction operations are based on the processing load which is based on space valid data uses and all the space all valid and invalid uses]
Regarding claim 2, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] acquires the first usage [11, Fig 2; Figs 8A – 8B, 11A – 11B, and 13 – 15; Paragraphs 0068 – 0069, 0073, and 0078 – 0080; The amount of valid in-use data obtained after data is written to perform garbage collection or data compaction] when the processing load of the storage device is less than or equal to a threshold [Figs 13 – 14; Paragraphs 0078 – 0080; The threshold is the amount set of erased blocks that indicates there is not enough space to continue writing.  The amount of valid data is obtained is consistently obtained as the processing load of used erased blocks increases to a threshold level. The ability to perform a writing operation shows the system has not passed a threshold of not being able to performing a write] and sets a priority of the space freeing-up process [Figs 8A – 11B; The garbage collection and data compaction operations free up space in memory] to be normal when the processing load of the storage device is greater than the threshold [t1, Fig 13; Fig 14; Once the used erase blocks number exceeds a certain amount the free-up process the garbage collection and compaction operations are performed showing the priority of those operations is set to a normal level allowing the operations to be executed by the system.  The ability to not perform a writing operation shows the system has passed a threshold of not being able to perform a write].
Regarding claim 3, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] determines the setting, based on a difference between the first usage and the second usage [Figs 13 – 14; Paragraph 0073; As the obsolete data increase the difference between the first usage (valid data) and the second usage (total data) increases until it reaches a threshold and then garbage collection or compaction is performed based on the blocks that will result in the most space freed]. 
Regarding claim 4, Sinclair teaches the setting is a proportion of the space freeing-up process in processing executed [Figs 13 - 15; When to perform garbage collection or reclamation is a proportion of all the operations performed in the system based on a threshold] by the storage device [2, Fig 1; 15, Fig 2].
Regarding claim 5, Sinclair teaches the processor increases the proportion of the space freeing-up process when the difference between the first usage and the second usage is greater than or equal to a threshold [Figs 13 – 15; As the total used space increases the difference between total space used and valid space in the system increases.  The proportion of garbage collection and reclamation operations increases as the rate of used space meets exceeds a threshold increases].
Regarding claim 7, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] executes deletion of unnecessary data other than the in-use data in the storage space as the space freeing-up process [Figs 8A – 11B and 13 – 14; The data that is erased is the obsolete unnecessary data].
Regarding claim 8, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] increases the proportion of the space freeing-up process [Figs 8A – 11B; The garbage collection and data compaction operations free up space in memory] when the second usage is greater than or equal to a threshold [Figs 13 – 15; The more often the amount of obsolete data meets or exceeds a threshold the more often the garbage collection or consolidation operations are performed].
Regarding claim 9, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] determines and makes a notification of a state of the storage device based on the difference between the first usage and the second usage when the second usage is greater than or equal to a usage threshold [Figs 13 – 15; Performing the garbage collection or consolidation operations is the processor making a notification to perform the operations because the difference between used data and total storage used has reached or surpassed a threshold].
Claim 10 is the non-transitory computer-readable recording medium of the device claim 1 and is rejected using the same reference using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) as applied to claim 1 above, and further in view of Xia et al. (Combining Deduplication and Delta Compression to Achieve Low-Overhead Data Reduction on Backup Datasets) referred to as Xia.
With regard to claim 6, Sinclair teaches the processor [8, Fig 1; 27, Fig 2] executes the write processing [Figs 7 – 8A, 10A, and 11A; Paragraphs 0059 – 0060, 0063, 0068 – 0069, 0071, and 0073; The controller writes the files to memory in pages of blocks such as X, X+1, X+2, X+3, Y, Z+1, Z+2, and the invalid data], writes the data and stores reference information for the written data [163, Fig 7; Paragraph 0062; The mapping information is reference information indicating where data is stored], and sets data having the reference information as the in-use data based on the reference information [Figs 13 – 14; In-use data is data that has a logical address associated with it in the physical memory].
However, Selinger may not specifically disclose the limitation of the processor executes a deduplication process and a compression process in the write processing, writes the data and stores reference information for the written data when the data is not a duplicate of existing data, or stores the reference information for the existing data when the data is a duplicate of the existing data, or deletes the reference information for the existing data when the existing data is overwritten.
Xia discloses the processor executes a deduplication process [1. Duplicate Detection, Page 205] and a compression process in the write processing [2. Resemblance Detection, 3. Delta Compression, Page 205], writes the data and stores reference information for the written data when the data is not a duplicate of existing data [Fig 1, 4. Storage Management, Page 205; Mapping reference information is stored for all data that is stored], or stores the reference information for the existing data when the data is a duplicate of the existing data [Fig 1, 1. Duplicate Detection, Page 205; Deduplication works by only storing a reference to a single instance of data once a duplicate is found], or deletes the reference information for the existing data when the existing data is overwritten [1 Introduction, Page 203; The hashes are used to identify chunks of data showing when a chunk is overwritten the associated hash would be deleted and replaced with a new hash related to the new data written in the overwrite process].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xia in Selinger, because it improves data reduction efficiency with low overhead [Abstract, Page 203].

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 5 – 7 that Sinclair fails to teach processing based on a processing load of the storage device.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  There is no mention in the claims what exactly is considered a processing load of the storage device.  The specification discloses the processing load in the storage device only once in paragraph 0121.  There are not specific arguments as to what the processing load of the storage device is, how it is measured, and how Sinclair specifically fails to teach the processing load other than merely stating Sinclair fails to teach it.  The arguments fail to properly explain how the claim limitations are not taught by the prior art other than saying they do not.  There are no specific examples or explanation detailing how the prior art is different from the current claim limitations.  The rejections contain citations and explanations detailing how the prior art teaches the current claim limitations.  
The Applicant argues on page 7 that the rejection of claim 6 should be withdrawn since claim 6 is dependent on claim 1 and Xia fails to cure the argued deficiencies of Sinclair in claim 1.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments regarding claim 1 and updated the rejection of claim 1, due to the amendments of claim 1, showing how Sinclair teaches claim 1.  The rejection of claim 6 is maintained based on the rejection of claim 1 and the addition of the Xia reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136